IN THE
                          TENTH COURT OF APPEALS

                               No. 10-14-00397-CV

BETTY JANE GOSSETT,
                                                          Appellant
v.

THE ESTATE OF DONA LEE STOVALL, DECEASED,
LISA JAMIESON AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF DONA LEE STOVALL, ET AL,
                                      Appellees


                      From the County Court at Law No. 2
                            Johnson County, Texas
                         Trial Court No. P200719377-A


                                     ORDER


      This appeal was referred to mediation by order dated February 26, 2015. The

parties to the appeal were ordered to confer with each other and attempt to agree upon

a mediator.   Further, named parties were ordered to attend the mediation.        Any

objection to the order referring the appeal to mediation was to be filed within 10 days

from the date of the order.
          David Lee Smith filed an objection to the order referring the appeal to mediation.

In that objection, he contends he is not a party to the appeal but was served with a copy

of the order and suspects that the Court considers him to be a party to the appeal.

Further, he argues that if the Court considers him to be a party, it would be a financial

burden on him to travel from his residence in Denver, Colorado to a mediation in

Cleburne, Texas.

          At this time, the Court has no way of determining in this appeal who is or who is

not a party to the appeal. Smith was provided a copy of the Court’s order because

Smith was listed as a party in appellant’s docketing statement. See TEX. R. APP. P. 32(e).

We note that the appellate rules require more information in the certificate of service

than the rules of civil procedure. Compare TEX. R. APP. P. 9.5(e) to TEX. R. CIV. P. 21a(e).

The Court has been lenient in enforcing the service requirements for certificates of

service, including those in docketing statements, and because of that, we note that the

docketing statement does not show specifically the parties served with that document.

See TEX. R. APP. P. 9.5(e). Because of problems such as this, the Court may need to more

strictly enforce the service requirements of docketing statements. See TEX. R. APP. P.

9.5(e).

          Further, the trial court’s order of severance does not clearly identify the parties to

the judgment being appealed. The style used by the parties in the trial court proceeding

was not changed due to the severance. It remains styled, Betty Jane Gossett v. The Estate


Gossett v. The Estate of Dona Lee Stovall, Deceased                                       Page 2
of Dona Lee Stovall, Deceased, et al. (Emphasis added). And because the Court does not

yet have a clerk’s record for this appeal which may include a pleading or order that

would identify the parties in this severed proceeding, the Court has no way of knowing

who is included in the “et al.” in the style of this proceeding.

        Accordingly, within 14 days from the date of this order, a response is requested

from any person or entity served with the Court’s order of referral to mediation which

contends it is not a true “party” to this appeal. Simply stating that you are or are not a

party will not suffice.

        Further, appellant is ordered to amend its docketing statement within 14 days

from the date of this order and properly note service, including the service address, of

the amended docketing statement to each person required by the rules to be served,

specifically each party to the judgment being appealed. TEX. R. APP. P. 9.5(e); see also

TEX. R. CIV. P. 21a(e).

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Amended docketing statement ordered
Order issued and filed March 19, 2015




Gossett v. The Estate of Dona Lee Stovall, Deceased                                 Page 3